Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows to fix a claim dependency issue: 
Claim 12 now depends from claim 1.
 Authorization for this examiner’s amendment was given in an interview with Chun-Ming Shih on 5/19/22.

Allowable Subject Matter
Claims 1-6, 8-10, 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The previously allowable subject matter of claim 11 was placed into independent claim 1. See previous Office action for the reasons for indicating allowable subject matter.
The closest prior art found was Kim US 2008/0170398 in view of Van Winkle US 2016/0116146.
Kim discloses a lighting apparatus, comprising: 
a fixing connector comprising an Edison socket 49 and a fixing bracket (affixing tabs, not shown, paragraph 0066);  
a base holder 48 comprising an Edison cap (20, 22), a base wall (circumferential wall of 48) and a base plate, wherein the Edison cap 22 is placed on a top side of the base plate, the base wall surrounds the Edison cap, wherein the Edison cap is detachably inserted into the Edison socket of the fixing connector; 
a light source (LED panel 40, see Fig 4a), wherein the light source is disposed on a bottom side of the base plate, the top side and the bottom side of the base plate are opposite; and a light passing cover attached to the bottom side of the base plate for the light source to emit a light to pass through (transparent cover of panel 42, paragraph 0063; also shows panel 50 Fig 5a in an alternate embodiment).
Van Winkle teaches a holder 14 with a base plate (44, see Figure 3) with a light source disposed on a bottom side of the base plate (PCB and LEDs 66 attach to bottom plate when fitted over cylindrical portion 40, paragraph 0051). 
Claim 1 in the instant application differs from the prior art by further including:
a light passing cover attached to the bottom side of the base plate for the light source to emit a light to pass through
the base plate is a circular disk, and the base wall are extended upwardly from a peripheral edge of the base plate
wherein the base holder has a bottom wall extended from the base plate, the bottom wall surrounds the light source, the light passing cover is fixed to an edge of the bottom wall.
	The prior art fails to teach or fairly render obvious these limitations and there is not a reasonable motivation to make these modifications to Kim without a specific teaching.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. REED, TICKNER, and RIZZO (see References Cited for patent/pub numbers) are all cited for having mounting/fixing structures similar to the instant invention: can be ceiling mounted, utilize a base plate, and/or including a translucent cover arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875